By Judge Thomas D. Horne
Defendant, Geodigital Mapping, Inc., has demurred to a motion for judgment seeking recovery on a commercial lease. The singular ground for the demurrer is that the term of the lease relied upon is for more than five years. It is the contention of the defendant that recovery is barred because the lease is not in the form of a deed.
The General Assembly has long provided that, “[n]o estate of inheritance or freehold or for a term of more than five years in lands shall be conveyed unless by deed or will....” Va. Code Ann. § 55-2.
Formal prerequisites for a deed are established by statute. Va. Code Ann. § 55-48. However, a failure to comply with the statutory form may not be fatal to an enforcement action between the parties to the deed. Va. Code Ann. § 55-51.
The Attorney General has observed that:
[a] deed is defined at common law as 'any written instrument that is signed, sealed, and delivered and that conveys some interest in property.’. . . In accordance with § 1-10, the Commonwealth has adopted the common law of England and recognizes a deed as the 'method by which the title of real estate is transferred. ’... Types of deeds in the Virginia Code generally *138are referenced without specific definitions, relying on the common and market usage of applicable terms.
Ops. Va. Att’y Gen. 18, 19 (2002) (authorities omitted).
Judge Ney of the Fairfax Circuit Court has observed that, “ 'no magic language’ is required under Virginia law to create a deed as long as the intent to grant is manifest.” Special GST Exemption Trust v. Shin, 49 Va. Cir. 140 (1999), citing with favor, McCue v. Hamel Health, Inc., 17 Va. Cir. 331 (1989).
A review of the lease attached to the Motion for Judgment reveals the document conveys an interest in properly, was made with the intent to grant, and is signed under the seals of both landlord and tenant.
The demurrer will be overruled.